Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  10/27/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 11-12, 19-20, 29 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended and argued by the Applicant. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “the sTTIs have a first TTI duration that is shorter than a slot …receiving a first uplink power control information for setting a first uplink transmission power for at least a first uplink transmission in  the SPS transmissions; monitoring, with the SPS activated, a common search space for a power control command; modifying SPS power according to the power control command; transmitting, after receiving the power control command, an uplink transmission in the SPS transmissions according to the power control command”, as substantially described in independent claim(s) 1, 19 and 31.  These limitations, in combination with the remaining limitations of claim(s) 1, 19 and 31 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “the sTTIs have a first TTI duration that is shorter than a slot …transmitting a first uplink power control information for setting a first uplink transmission power at the UE for at least a first uplink transmission in the  SPS transmissions; transmitting, with the SPS activated, a power control command in a common search space; and receiving, after transmitting the power control command, an uplink transmission in the SPS transmissions according to the power control command”, as substantially described in independent claim(s) 11 and 21.  These limitations, in combination with the remaining limitations of claim(s) 11 and 21 is/are not taught nor suggested by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474